DETAILED ACTION
This is in response to the applicant’s communication filed on 16 January 2019 wherein:
Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein the selection of the customer service contract is further based on association of the one or more topic characteristics with a cluster of customer service inquiries” should read “wherein the selection of the customer service content is further based on association of the one or more topic characteristics with a cluster of customer service inquiries.”  Appropriate correction is required.  Examiner notes that this is believed to be a typo, based on the claims and specification and therefore, the claims are hereafter interpreted in accordance with the corrected version.

Claim 15 is objected to because of the following informalities: claim 15 ends with a semi-colon rather than a period.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request I/O configured to send...and to receive...,” “a customer service knowledge base configured to provide the customer support content,” “an expert management system configured to manage a plurality of experts,” “an inquiry parser configured to determine...,” “content selection logic configured to select...,” “display logic configured to display...,” and “control logic configured to provide...” in claim 1 and “routing logic configured to route...” in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claim 16 recites a method and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of determining one or more topic characteristics, selecting the customer support content, and providing the customer support content prior to providing the customer service inquiry to routing logic (claim 1) and receiving a request, detecting entry of text, and selecting customer support content (claim 16) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the system includes “a request I/O,” “an inquiry parser,” various “logic” elements (claim 1), and involves a “service request interface” (claim 16), nothing in the claim elements precludes the limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of determining one or more topic characteristics and selecting the customer support content (claim 1) and detecting entry of text and selecting customer support content (claim 16) are processes that, under their broadest reasonable interpretation, are considered to fall within the “certain methods of organizing human activity” grouping as commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  Accordingly, the claim recites an abstract idea.  Examiner notes that the application is directed to the “avoidance and/or resolution of customer service inquiries” (see Specification at [0016]), which is a business problem.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of “a request I/O,” “an inquiry parser,” various “logic” elements (claim 1), and a “service request interface” (claim 16).  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “sending,” “receiving,” and “presenting” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the determining one or more topic characteristics and selecting the customer support content (claim 1) and detecting entry of text and selecting customer support content (claim 16) steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “sending,” “receiving,” “providing” and “presenting” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-15 and 17-24 merely add further details of the abstract steps/elements recited in claims 1 or 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-15 and 17-24 are also non-statutory subject matter.

Dependent claims 2-3 further provide further descriptive limitations of elements describing the customer support content, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 4-8 and 14 further provide further descriptive limitations of elements describing how the customer support content is selected, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 9 and 13 provide extra-solution activity in the form of displaying/providing information which does not include a practical application or significantly more than the abstract idea.

Dependent claims 10-12 further limit the abstract idea by further modifying the element of selecting the customer service inquiry, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 15 further limits the abstract idea by adding the element of routing the customer service inquiry, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 17-21 provide similar limitations to the above limitations.

Dependent claims 22-24 further limit the abstract idea by adding the element of providing a reward, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “a request I/O configured to send...and to receive...,” “a customer service knowledge base configured to provide the customer support content,” “an expert management system configured to manage a plurality of experts,” “an inquiry parser configured to determine...,” “content selection logic configured to select...,” “display logic configured to display...,” and “control logic configured to provide...” in claim 1 and “routing logic configured to route...” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While [0033] of the Specification provides that the request I/O may include a plurality of different devices and names several devices, the list is not closed (i.e., it includes “and/or the like”).  The other claim limitations listed, when searched in the Specification, do not seem to be clearly linked with any structure whatsoever.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US 20170060366).

Referring to claim 16:
Alexander discloses a method of providing customer support, the method comprising: 

receiving a request for customer service from a customer {Alexander [0010][0012][0016] ...search and retrieval module 16 and/or additional functional modules 18 may include a module that monitors one or more UI fields configured to receive text input in a UI...[0016]}; 

presenting the customer a service request interface, the request interface including a text entry field {Alexander [0010][0012][0016] ...search and retrieval module 16 and/or additional functional modules 18 may include a module that monitors one or more UI fields configured to receive text input in a UI...[0016]}; 

detecting entry of text in the text entry field, the text including a customer service inquiry {Alexander [0010][0012][0016] ...a module that determines that the one or more UI fields are being used to enter a textual description[0016]}; 

selecting customer support content based on the entered text {Alexander [0016][0022][0023][0033] ...a module that performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields, a module that provides one or more of the documents in a UI field of the UI [0016] and Then, answers that are similar to the question document are found in the knowledge base [0033]}; and

presenting links to the selected customer support content to the customer in the customer service request interface {Alexander [0010][0022][0031] and Fig. 2 where the system provides matching responses/documents from the knowledge base}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Zhang et al. (US 20180211260).

Referring to claim 1:
Alexander discloses a customer support system configured to avoid customer service inquiries, the system comprising: 

a request I/O configured to send a customer service inquiry to a customer service system, and to receive customer support content from the customer service system, the customer service system including both a customer service knowledge base configured to provide the customer support content . . . {Alexander [0010][0012][0016] where the network interface card in [0012] is interpreted as the request I/O as it allows the user to send an inquiry and to receive information via the network, where [0016] provides a knowledge base which is searched for documents for the user}; 

an inquiry parser configured to determine one or more topic characteristics of the customer service inquiry {Alexander [0022][0023][0033] ...for a given question, a question document is generated from the subject and body of the question. For example, one embodiment generates a question document by parsing out hypertext markup language (“HTML”), folding case (i.e., reducing all letters to lower case), removing stop words, stemming the words (i.e., reducing the words into their roots by removing inflectional affixes), etc., while keeping count of each remaining word [0033]}; 

content selection logic configured to select the customer support content based on the one or more topic characteristics {Alexander [0022][0023][0033] Then, answers that are similar to the question document are found in the knowledge base [0033]}; 

display logic configured to display one or more links and a text input field, to the customer, the links being to the selected customer support content, the text input field being configured to receive the customer service inquiry from the customer and to send the customer service inquiry to the human expert {Alexander [0010][0022][0031] and Fig. 2 where the UI 200 provides various input fields into which the user can enter and submit the issue and the system provides matching responses/documents from the knowledge base and where the inquiry may be sent when the user sends the inquiry email as in [0031] see also Fig. 2 which invites the user to send an email to a customer support team}; and 

control logic configured to provide the customer support content to the display logic prior to providing the customer service inquiry to routing logic {Alexander [0018][0022][0024][0031][0047] where the search of the knowledge base is performed as the user enters text in order to avoid the question having to be submitted to higher level support agents; Examiner notes that when the user sends the email in [0031] (assuming the user wishes to proceed after viewing the provided articles/documents), the inquiry would be provided to routing logic in the form of the logic used to send the email to the addressee, and further, Alexander states that the purpose of the system is to deflect users from submitting tickets by locating articles that best answer user questions before the question is fully submitted}.

Alexander discloses a system for knowledge base search and retrieval that can be used for customer support (abstract and [0003]).  Alexander does not explicitly disclose an expert management system configured to manage a plurality of experts.

However, Zhang teaches a similar system for routing customer support tickets (abstract).  Zhang teaches an expert management system configured to manage a plurality of experts {Zhang [0027] where the tickets are routed to different customer support agents}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander to incorporate an expert management system as taught by Zhang because this would provide a manner for routing tickets of a certain category to agents with expertise related to the category (Zhang at [0027]), thus aiding the user by providing better support.

Referring to claim 2:
Alexander discloses wherein the customer support content includes an article or a blog post accessible via the one or more links {Alexander [0047] where the system locates articles}, and the customer support content is also available by navigating through a website {Alexander [0047] where the system may be a website}.

Referring to claim 3:
Alexander, as modified by Zhang, discloses wherein the customer support content is associated with a cluster of customer service inquiries {Zhang [0016][0019][0021] ...the customer support tickets may be included in a set of content items...[0016] and ...content items in content repository 134 include text input from users and/or text that is extracted from other types of data. As mentioned above, the content items may include posts, updates, comments, sponsored content, articles, and/or other text-based user opinions or feedback...[0019] and ...a text mining system 102 may automatically extract a set of topics 112 from the customer support tickets and/or other content items...[0021] where content items which include a common topic are associated with each other and the content items include customer service inquiries}.

Referring to claim 4:
Alexander, as modified by Zhang, discloses wherein the customer support content is selected based on a feedback regarding the selected service content received from the first human expert or a second human expert having the expertise of the first human expert {Zhang [0040] ...validation apparatus 204 may obtain a set of validated data...The validated data may be generated based on differences 244 between categories into which the tickets are classified by the statistical model and categories subsequently assigned to the tickets by the customer service agents (e.g., after the tickets are resolved) [0040] and wherein the subsequently assigned category by the agent is interpreted as feedback}.



Referring to claim 5:
Alexander, as modified by Zhang, discloses wherein the feedback is received prior to receiving the customer service inquiry from the customer {Zhang [0040]-[0043] where the validated data is used as part of a feedback loop to improve the categorization system}.

Referring to claim 6:
Alexander, as modified by Zhang, discloses wherein the feedback is regarding membership of the customer service inquiry in cluster {Zhang [0040] ...categories subsequently assigned to the tickets by the customer service agents (e.g., after the tickets are resolved)[0040] where the categories are interpreted as the cluster}.

Referring to claim 7:
Alexander, as modified by Zhang, discloses wherein the feedback includes suitability rating regarding the suitability of the customer support content for the customer service inquiry or for a cluster of which the customer service inquiry is a member {Zhang [0040] where whether a different or a same category is subsequently assigned provides a suitability rating}.

Referring to claim 8:
Alexander, as modified by Zhang, discloses wherein the selection of the customer service contract is further based on association of the one or more topic characteristics with a cluster of customer service inquiries {Alexander [0031][0037] ...the knowledge base includes an archive of previous email messages from email clients. When a user of an email client begins to type a message, queries are submitted to a Web service that includes the search engine which was used to index the documents in the knowledge base. In one embodiment, in addition to the terms in the email, the name of the mailing list to which the message is being sent is also included as a parameter to the query. The Web service then searches either the entire archive or the archive of just the specific mailing list to which the email is addressed, and previous messages that potentially include answers to the questions being asked in the email message are presented...[0031] Alternatively, this limitation could read on Alexander’s ability to match the topics of a question with previously asked questions and to supply an associated answer, as described in [0037]}.

Referring to claim 10:
Alexander, as modified by Zhang, discloses wherein control logic is configured such that the selection of the customer service inquiry starts before the inquiry is fully entered into the text input field by the customer {Alexander [0010][0021][0022] ...while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far...[0022]}.

Referring to claim 11:
Alexander, as modified by Zhang, discloses wherein the control logic is configured to send the customer service inquiry to the content selection logic one piece at a time, a piece consisting of one word or part of a word {Alexander [0010][0021][0022][0037] One embodiment performs word by word similarity to identify answers as the user types a question [0037]}.

Referring to claim 12:
Alexander, as modified by Zhang, discloses wherein the control logic is configured to display updated links to selected customer support content each time a piece of the customer service inquiry is sent {Alexander [0010][0021][0022][0037] ...as the user adds words to the description, a “query document” is constructed and a search engine is reached to find documents with a high degree of similarity to the given query document. In one embodiment, more accurate results are provided to the user as more text is entered [0010]}.

Referring to claim 13:
Alexander, as modified by Zhang, discloses wherein the control logic is configured to present the customer with a choice between viewing the customer support content and sending the customer service inquiry to the routing logic {Alexander [0031] and Fig. 2 where the user may view the possible solutions which are provided or choose to send the email to contact an agent, thereby sending the inquiry to the routing logic}.

Referring to claim 15:
Alexander, as modified by Zhang, discloses routing logic configured to route the customer service inquiry to a first human expert of the plurality of experts, the routing being based on an expertise of the human expert {Zhang [0027] where the tickets of certain categories are routed to agents with expertise in those categories};

Referring to claim 17:
Alexander discloses receiving a request from the customer to send the customer service inquiry to an expert management system..., after presenting the links to the customer in the customer service request interface {Alexander [0031] and Fig. 2 where the possible solutions are provided as the user types an email and the user may then send the email, thereby requesting the inquiry to be sent to a team member}; receiving a response to the customer service inquiry {Alexander [0031] where the response is the received previous messages or other potential answers}; and presenting the response to the customer in the service request interface {Alexander [0031] where the responses are presented}.

Alexander discloses a system for knowledge base search and retrieval that can be used for customer support (abstract and [0003]).  Alexander does not explicitly disclose an expert management system configured to manage a plurality of experts; selecting a member of the plurality of experts based on an expertise of the selected human expert and a topic of the customer service inquiry; routing the customer service inquiry to the selected member;

However, Zhang teaches a similar system for routing customer support tickets (abstract).  Zhang teaches an expert management system configured to manage a plurality of experts {Zhang [0027] where the tickets are routed to different customer support agents}; selecting a member of the plurality of experts based on an expertise of the selected human expert and a topic of the customer service inquiry {Zhang [0027] where the tickets of certain categories are routed to agents with expertise in those categories}; routing the customer service inquiry to the selected member {Zhang [0027] where the tickets of certain categories are routed to agents with expertise in those categories}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander to incorporate an expert management system as taught by Zhang because this would provide a manner for routing tickets of a certain category to agents with expertise related to the category (Zhang at [0027]), thus aiding the user by providing better support.


Referring to claim 19:
Alexander discloses a system for knowledge base search and retrieval that can be used for customer support (abstract and [0003]).  Alexander does not explicitly disclose receiving a rating from one of the plurality of experts regarding suitability of the selected customer support content for resolving the customer service inquiry.

However, Zhang teaches a similar system for routing customer support tickets (abstract).  Zhang teaches receiving a rating from one of the plurality of experts regarding suitability of the selected customer support content for resolving the customer service inquiry {Zhang [0040] where whether a different or a same category is subsequently assigned provides a suitability rating}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander to incorporate receiving a rating as taught by Zhang because this would provide a manner for improving system performance (Zhang at [0040]), thus aiding the user by providing better support.

Referring to claim 20:
Alexander discloses wherein the response to the customer service inquiry includes at least one of the links {Alexander [0010][0022][0031] and Fig. 2 where the system provides matching responses/documents from the knowledge base}.

Referring to claim 21:
Alexander discloses wherein the links are presented prior to the customer completing entry of all of the customer service inquiry in the text entry field {Alexander [0010][0021][0022] ...while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far...[0022]}.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Zhang et al. (US 20180211260), and further in view of Gusick et al. (US 20010047270).

Referring to claim 9:
Alexander, as modified by Zhang, discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander, as modified by Zhang, does not disclose wherein the control logic is further configured to display an expert available to receive the customer service inquiry, before the customer service inquiry is sent to the expert.

However, Gusick teaches a similar system for customer service (abstract).  Gusick teaches wherein the control logic is further configured to display an expert available to receive the customer service inquiry, before the customer service inquiry is sent to the expert {Gusick [0074] where the expert is selected before being contacted}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander and Zhang to incorporate displaying an available expert before sending the inquiry as taught by Gusick because this would provide a manner for allowing a user to select an expert (Gusick at [0074]), thus aiding the user by providing user support options.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Zhang et al. (US 20180211260), and further in view of Podgorny et al. (US 20180032890).

Referring to claim 14:
Alexander, as modified by Zhang, discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander, as modified by Zhang, does not disclose wherein the content selection logic is further configured to select the customer support content based on a website navigation history of the customer.

However, Podgorny teaches a similar system for improving content searching in a question and answer customer support system (abstract).  Podgorny teaches wherein the content selection logic is further configured to select the customer support content based on a website navigation history of the customer {Podgorny [0008]-[0010] A predictive model is then trained to identify relevant and/or quality customer support content using the attributes and/or features of the customer support content that is identified by machine learning and that is identified with crowdsourced user feedback [0008] and The question and answer customer support system uses the feedback feature predictive model to determine one or more feedback acquisition features (e.g., topics, attributes, user experience elements, etc.) to display to users that are based on user segments (e.g., determined based on similar user characteristics, browsing behaviors, clickstream data, etc.) [0010]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander and Zhang to incorporate using a user’s navigation history to select content as taught by Podgorny because this would provide a manner for identifying content that will satisfy a user’s query (Podgorny at [0008]), thus aiding the user by providing relevant content.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Podgorny et al. (US 20180032890).

Referring to claim 18:
Alexander discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander does not disclose monitoring website navigation of the customer, wherein the selection of customer support content is further based on the website navigation.

However, Podgorny teaches a similar system for improving content searching in a question and answer customer support system (abstract).  Podgorny teaches monitoring website navigation of the customer, wherein the selection of customer support content is further based on the website navigation {Podgorny [0008]-[0010][0080] A predictive model is then trained to identify relevant and/or quality customer support content using the attributes and/or features of the customer support content that is identified by machine learning and that is identified with crowdsourced user feedback [0008] and The question and answer customer support system uses the feedback feature predictive model to determine one or more feedback acquisition features (e.g., topics, attributes, user experience elements, etc.) to display to users that are based on user segments (e.g., determined based on similar user characteristics, browsing behaviors, clickstream data, etc.) [0010]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander to incorporate using a user’s navigation history to select content as taught by Podgorny because this would provide a manner for identifying content that will satisfy a user’s query (Podgorny at [0008]), thus aiding the user by providing relevant content.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Zhang et al. (US 20180211260), in view of Hutty et al. (US 20080103869).

Referring to claim 22:
Alexander, as modified by Zhang, discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander, as modified by Zhang, does not disclose providing a reward to the selected human expert, the reward being based on the received response.

However, Hutty teaches a similar system for obtaining technical support services (abstract).  Hutty teaches providing a reward to the selected human expert, the reward being based on the received response {Hutty [0288]-[0293] where the reward is a star system as described}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander and Zhang to incorporate a reward as taught by Hutty because this would provide a manner for providing information about providers/experts (Hutty at [0288]), thus aiding the user by providing helpful information about providers/experts.

Referring to claim 23:
Alexander, as modified by Zhang, discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander, as modified by Zhang, does not disclose providing a reward to the one of the plurality of experts, the reward being based on the received rating.

However, Hutty teaches a similar system for obtaining technical support services (abstract).  Hutty teaches providing a reward to the one of the plurality of experts, the reward being based on the received rating {Hutty [0288]-[0293] where the reward is a star system as described}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander and Zhang to incorporate a reward as taught by Hutty because this would provide a manner for providing information about providers/experts (Hutty at [0288]), thus aiding the user by providing helpful information about providers/experts.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20170060366), in view of Angiolillo et al. (US 20160029145).

Referring to claim 24:
Alexander discloses a system for knowledge base search and retrieval that can be used for customer support.  Alexander does not disclose providing a reward to a human expert, the reward being based on a contribution to the customer support content.

However, Angiolillo teaches a similar system for receiving feedback from customers (abstract).  Angiolillo teaches providing a reward to a human expert, the reward being based on a contribution to the customer support content {Angiolillo [0040] In another example, the FS 102 may manage rewards offered to users who respond to queries...The rewards may differ depending on the characteristics of the desired feedback (e.g., survey length, number of responses desired, importance) as well as characteristics of the user, such as how often they answer inquiries[0040]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Alexander to incorporate rewards as taught by Angiolillo because this would provide a manner for increasing the chance a user will respond  (Angiolillo at [0040]), thus aiding the user by providing a response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Solomon Negash, Terry Ryan, Magid Igbaria, Quality and effectiveness in Web-based customer support systems, Information & Management, Volume 40, Issue 8, 2003, Pages 757-768, ISSN 0378-7206, https://doi.org/10.1016/S0378-7206(02)00101-5 (https://www.sciencedirect.com/science/article/pii/S0378720602001015) – a study of quality and effectiveness in web-based customer support systems.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689